Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Status of Claims
Claims 1-18 are pending.
This action is in response to communications filed 3/8/2022, where Applicant amended claims 1 and 8, canceled claims 4 and 15, and added claims 19-22.

Response to Amendment
The Amendment filed on 3/8/2022 has been entered.  Claims 1-18 are pending in the application. The Examiner has acknowledged that claims 1 and 8 are amended, claims 4 and 15 are cancelled and claims 19-22 are new. Applicant amendments to the claims have overcome each and every 101 rejection set forth in the Non-Final Office Action mailed 12/9/2021. 

Response to Arguments
Applicant’s arguments, see pp. 8-12, filed 3/8/2022, with respect to the rejection(s) of claims 1-3, 5-14 and 16-22 under 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Dolganow and Ciminiera.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-3, 5-14 and 16-22 are  rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
Claims 1 (lines 8-10) and 8 (lines 10-12) recites the limitation “determining one of preset number of the peer acquisition requests that request the same resource as a target peer acquisition request.” The claims set a preset number of peer acquisition requests (per para. [0040] of the specification -  example could be "5"). There would need to be "one or more" or "a number of" because only "one" is not enabled.
Claims 2-3, 5-7, 9-14 and 16-22 are rejected under the same rationale because of their dependencies on independent claims 1 and 8.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3, 5-14 and 16-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 (lines 8-9) and 8 (lines 10-11) recites the limitation "determine of preset number.” The "preset number" should read "said preset number" or "the preset number."
Claims 9 (line 2) and 10 (lines 1-2) recites the limitation “the device.” Which device are you referring to?
Claim 19 (line 1) recites the limitation "the announce request."
Claim 19 (lines 2-3) recites the limitation "'get_peers' request'."
There is insufficient antecedent basis for this limitation in the claim.

Claims 1 (lines 9-10) and 8 (lines 11-12) recites the limitation "same resource as a target peer acquisition request." The "same resource as a target peer acquisition request" should read " same resource are a target peer acquisition request."
Claims 1 (lines 10-11) and 8 (lines 12-13) recites the limitation " wherein if there has n peer acquisition requests that request the same resource, the preset number…" should read "wherein if there has been n peer acquisition requests that request the same resource, the preset number..." (or "are", etc.).  Next instead of the comma between “the same resource, the preset number of the peer acquisition requests is m” it should read " the same resource and the preset number of the peer acquisition requests is m"  to ensure what the “if” clause read on.
Claim 9 recites the limitation "request response device" is the "network export device."  In independent claim 8, the request response device "acquir[es] traffic data of a network export device..." It is not clear how it can acquire data traffic from itself.  
Claim 20 recites the limitation “wherein the to-be-processed traffic comprise peer acquisition requests and data traffic without including peer acquisition requests.” In independent claim 1, to-be-processed traffic comprise of both peer acquisition requests and data traffic. It is not clear how the to-be-processed traffic can be generated without peer acquisition requests.
Claims 2-3, 5-7, 9-14 and 16-22 are rejected under the same rationale because of their dependencies on independent claims 1 and 8.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-18 are rejected under 35 U.S.C. 103 as being unpatentable over Dolganow et al. (US 20100212006 Al, hereinafter Dolganow) in view of Ciminiera et al. (US 20120221646 Al, hereinafter Ciminiera).

Regarding claim 1, Dolganow discloses a request response method applied to a bit torrent (BT) system, comprising: 
acquiring data traffic of a network export device of BT client terminals and determining the data traffic as to-be-processed traffic (paras. [0020], P2P client 110 may be configured to receive and transmit data according to any P2P protocol known to those of skill in the art, including, but not limited to, BitTorrent, Gnutella, and Fast Track…; [0021], lines 1-4, Packet-switched network 120 provides a connection between P2P client 110 and network element 130a. Network 120 may be any network capable of sending data and requests between P2P client 110 and network element 130a.); 
identifying peer acquisition requests of the BT client terminals from the to-be-processed traffic (para. [0024], lines 3-5, DPI devices 134, 136 are  configured to examine data packets received by router/switch 132 to identify information associated with the packets…); 
determining response information based on an "info hash" value in the target peer acquisition request and a preset policy (para. [0028], lines 7-11, P2P central entity 150 may be a BitTorrent tracker configured to receive a request including an info hash from P2P client 110 and respond with a list containing location information of P2P client peers 160 that maintain the content…); and 
responding to the target peer acquisition request based on the response information (para. [0030], lines 3-18, when the P2P protocol is BitTorrent, P2P client 110 and one or more of P2P client peers 160 may engage in a handshake, in which client 110 sends a handshake message including the info_hash corresponding to the requested content. Assuming the client peer 160 has the corresponding content, the peer 160 returns a handshake message including the info_hash. The client peer 160 may then begin transmission of the data corresponding to the requested info_hash…the actions performed by network element 130a may be based on the exchange of a handshake or similar negotiation message, or based on the actual transmission of the P2P content. In particular, when P2P client 110 and one or more of the P2P client peers 160 exchange unencrypted control messages and/or data, network element 130a may detect a key in the exchange and take appropriate action…).  

Dolganow does not explicitly teach, presetting a number of the peer acquisition requests, determining one of preset number of the peer acquisition requests that request the same resource as a target peer acquisition request, wherein if there has n peer acquisition requests that request the same resource, the preset number of the peer acquisition requests is m, the number of the target peer acquisition request is n/m.
Ciminiera, in the same or similar field of endeavor, teaches presetting a number of the peer acquisition requests, determining one of preset number of the peer acquisition requests that request the same resource as a target peer acquisition request, wherein if there has n peer acquisition requests that request the same resource, the preset number of the peer acquisition requests is m, the number of the target peer acquisition request is n/m (paras. [0076],  distributed caching system adapted to automatically asses if a generic content file FILE(k) shared by the nodes Pj(i) of a sub-network 110 (i) has to be cached or not…; [0077], distributed hash table DHT(i) of each corresponding sub-network 110(i) stores additional data regarding the actual diffusion of the content files FILE(k) among the nodes Pj(i) of the sub-network 110 (i) and the number of pending requests concerning them…; [0079], lines 1-9, the parameter Na corresponds to the number of pending download requests for such content file FILE(k) that have been submitted by nodes Pj(i) of the sub-network 110(i). In other words, the parameter Na is equal to the number of nodes Pj(i) that have requested the content file FILE(k), but which have not still started the download. The parameter Np is instead related to the number of nodes Pi(i) of the sub-network 100(i) actually storing (chunks of) the content file FILE(k); [0081], criticality index ICk = Na/Np to determine the ratio (see formula): 

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

(Note: Claim Equivalence - 
Na (number of current requests for the same content file, equivalent to N from claims)
Np (number of nodes storing content file across network, represents a “preset value” in that it is set before the current calculation is made/earlier, and represents “peer acquisition requests” as the content is stored due to the currently served traffic requests across the network) ). 


Therefore, considering Dolganow and Ciminiera’s teachings as a whole, one of ordinary skill in the art, before the effective filing date of Applicant’s claimed invention, would be motivated to use the newly described P2P network, taught by Ciminiera, for optimizing the criticality index ICk is set to zero if the content file requested by a small number of nodes (equal or lower than the threshold) to provide an increase in download efficiency of the content files, improvements in the look-up operations and an improved caching system (para. [0088]).	

Regarding claim 2, Dolganow-Ciminiera discloses the method according to claim 1, wherein the acquiring the data traffic of the network export device of the BT client terminals includes duplicating or intercepting (Dolganow, paras. [0020]; [0038], lines 1-8, mirroring; claim 19).  

Regarding claim 3, Dolganow-Ciminiera discloses the method according to claim 1, wherein the identifying the peer acquisition requests of the BT client terminals from the to-be-processed traffic includes: 
performing a matching according to a transport layer protocol and/or specific fields of the to-be-processed traffic to identify the peer acquisition requests of the BT client terminals (Dolganow, para. [0024], lines 3-9, DPI devices 134, 136 are configured to examine data packets received by router/switch 132 to identify information associated with the packets. In particular, DPI devices 134, 136 may examine any combination of information in layers 2 through 7 of the Open Systems Interconnection (OSI) model in order to identify an application protocol and P2P key associated with a data flow…).  

Regarding claim 5, Dolganow-Ciminiera discloses the method according to claim 1, wherein the response information includes an address of a target cache server, and the determining the response information based on the "info hash" value in the target peer acquisition request and the preset policy includes: 
determining a target resource corresponding to the "info hash" value (Dolganow, paras. [0028], lines 7-11; [0030, lines 3-18]); and 
determining, according to the preset policy, the target cache server from all cache servers used to store the target resource (Dolganow, paras. [0028], lines 7-11; [0030, lines 3-18]).  

Regarding claim 6, Dolganow-Ciminiera discloses the method according to claim 5, wherein the preset policy includes: 
prioritizedly selecting a cache server that shares a same network operator with and/or has a closest physical location from a target BT client terminal that sends the target peer acquisition request as the target cache server (Ciminiera, paras. [0067], in the response list 415 are ordered according to a closeness criterion which quantifies the closeness of the node Pj(i) requesting the content file FILE(k) with the nodes Pj(i) that are listed in the response list 415. Such closeness criterion consists of comparing the localization data LD sent by the requesting node Pj(i) with the localization data LD corresponding to the nodes Pj(i) that are listed in the response list 415…; [0076]-[0077]; [0081]).  

Regarding claim 7, Dolganow-Ciminiera discloses the method according to claim 1, wherein the responding to the target peer acquisition request based on the response information includes: 
modifying a source IP address in the response information to be a destination IP address in the target peer acquisition request (Ciminiera, para. [0068]).  

Claim 8 incorporates substantively all the limitations of claim 1 in device form rather than method form and is rejected under the same rationale.

Regarding claim 9, Dolganow-Ciminiera discloses the request response device according to claim 8, wherein the device is the network export device (Dolganow, paras. [0020]).  

Regarding claim 10, Dolganow-Ciminiera discloses the request response device according to claim 8, wherein the device is connected to the network export device, and arranged in a same machine room (Ciminiera, paras. [0067],). 

Regarding claim 11, Dolganow-Ciminiera discloses a request response system, comprising the device according to claim 8 and at least one cache server, wherein, the device and the at least one cache server are connected through a network (Dolganow, Fig. 4; para. [0047], lines 1-4, DPI B 136 may cache packets).  

Regarding claim 12, Dolganow-Ciminiera discloses the request response system according to claim 11, wherein the at least one cache server receives connection requests of the BT client terminals, and performs resource interaction with the BT client terminals based on a BT protocol (Dolganow, para. [0024], lines 3-9).  

Claims 13-14 and 16-18 incorporates substantively all the limitations of claims 2-3 and 5-7 in device form rather than method form and are rejected under the same rationale.

 Regarding claim 19, Dolganow-Ciminiera discloses the method according to claim 1, wherein the announce request under the HTTP and UDP protocols and initiated by the BT client terminals and the "get peers" request to other nodes in the network under the UDP protocol and initiated by the BT client terminal through the DHT network are identified from the to-be-processed traffic (Dolganow, para. [0024], lines 3-9). 

Regarding claim 20, Dolganow-Ciminiera discloses the method according to claim 1, wherein the to-be-processed traffic comprise peer acquisition requests and data traffic without including peer acquisition requests (Dolganow, para. [0021], lines 1-4).  

Regarding claim 21, Dolganow-Ciminiera discloses the method according to claim 2, wherein the data traffic of the network export device of the BT client terminals is acquired through interception, the other data traffic is forwarded according to the original path (Dolganow, para. [0048], DPI B 136 receives packets from DPI A 134 before the IP flow is positively identified as P2P, DPI B 136 may remove packets from the cache upon identification of the IP flow as non-P2P. As an example, DPI B 136 may trigger removal of these packets from the cache upon receipt of an indication from DPI A 134 that the IP flow is not P2P…).  

Regarding claim 22, Dolganow-Ciminiera discloses the method according to claim 1, wherein current data traffic is acquired based on a certain period of time or in real time (Ciminiera, paras. [0076]-[0077], threshold; [0081]).   

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
See PTO-892 Notice of References Cited.

	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THORNE E WAUGH whose telephone number is (571)270-0434.  The examiner can normally be reached on Monday-Friday 9AM-5:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ARIO ETIENNE can be reached on (571)272-4001.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/THORNE E WAUGH/Examiner, Art Unit 2457


/NICHOLAS R TAYLOR/Supervisory Patent Examiner, Art Unit 2443